Exhibit 4.24 THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF OR IN ACCORDANCE WITH APPLICABLE LAW. AMENDED AND RESTATED WARRANT TO PURCHASE STOCK Corporation:FOCUS ENHANCEMENTS, INC. Number of Shares: Classof Stock:Common Initial Exercise Price:$0.80 Issue Date: February 22, 2008 Expiration Date:February 22, 2015 THIS AMENDED AND RESTATED WARRANT (“WARRANT”) CERTIFIES THAT HERITAGE COMMERCE CORP. or registered assignee (“Holder”) is entitled to purchase the number of fully paid and nonassessable shares (the “Shares”) of Common Stock of FOCUS ENHANCEMENTS, INC. (the “Company”), in the number, at the price, and for the term specified above. ARTICLE
